DETAILED ACTION
The communication dated 8/10/2021 has been entered and fully considered.
Claims 1-11 are pending. Claims 1, 3-4 and 11 have been withdrawn from further consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
Applicant’s arguments, see pg. 7, filed 8/10/2021, with respect to the rejection(s) of claim(s) 2 and 5 under § 103 have been fully considered and are persuasive. The applicant argues that the molding die of KOJIMA is simply a tool used as part of the device to assist in forming the product and the product is separate from the molding die and the fact that the molding die might have been originally produced using light curing of a resin would simply not motivated one of skill in the art to form an integral adhesive having different portions, in which an already formed portion is irradiated through again to form another attached portion. The Examiner agrees that one of ordinary skill in the art would not be motivated to form an integral adhesive having different portions, in which an already formed portion is irradiated through again to form another attached portion, and this feature is not taught by KOJIMA. Therefore, the § 103 rejection has been withdrawn. However, the Double Patenting rejection remains.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 5-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-9 of copending Application No. 15/538,034 in view of Elsey (U.S. 9,375,881), hereinafter ELSEY, in view of Wu et al. (U.S. 6,467,897), hereinafter WU. 
Claims 5 and 6 of Application 15/635,237 are rejected over claim 1 of Application 15/538,034. Claim 1 of Application 15/538,034 discloses the following features: obtaining an actinic radiation-polymerizable adhesive precursor composition disposed against a surface of an actinic radiation-transparent substrate; irradiating a first portion of the actinic radiation-polymerizable adhesive precursor composition through the actinic radiation-transparent substrate for a first irradiation dosage; and irradiating a second portion of the actinic radiation-polymerizable adhesive precursor composition through the actinic radiation-transparent substrate for a second irradiation dosage, wherein the first portion and the second portion are adjacent to or overlapping with each other, and wherein the first irradiation dosage and the second irradiation dosage are not the same, thereby forming an integral adhesive comprising a variable thickness in an axis normal to the surface of the actinic radiation-transparent substrate [see claim 6 of application 15/635,237], but is silent on a manufacturing device having on or more processors, a digital object comprising data specifying an article, an adhesive comprising variations in index of refraction, and generating, with the manufacturing device by an additive manufacturing process, the article based on the digital object. The Examiner acknowledges the Applicants willingness to consider providing a terminal disclaimer once claims are allowable.
A method comprising: receiving, by manufacturing device having one or more processors (ELSEY teaches one or more processors [Col. 14, lines 35-67]) and an actinic radiation-transparent substance (ELSEY teaches a sheet (101) that is actinic radiation-transparent [Col. 8, lines 4-6; Figs. 1-4]), a digital object comprising data specifying an article (ELSEY teaches the processor can have a receiver such as a USB port for receiving information representing a solid object, stored on a USB FLASH device [Col. 15, lines 1-6].), the article comprising an adhesive article comprising: an integral adhesive disposed on a major surface of the actinic radiation-transparent substrate, the adhesive having a variable thickness in an axis normal to the major surface of the actinic radiation-transparent substrate (ELSEY teaches photohardenable liquid (104) and the photohardenable liquid (or photocurable liquid) is a liquid that hardens when exposed to a radiation such as visible or invisible light [Col 8, lines 4-10]. ELSEY further teaches the photohardenable liquid may comprise a mixture of acrylate monomers and oligomers, photoinitiators, colourants and stabilizers such that the mixture polymerizes when exposed to suitable light [Col. 8, lines 14-20], which the Examiner is interpreting the photohardenable liquid as an adhesive composition), wherein the adhesive comprises variations in index of refraction; and generating, with the manufacturing device by an additive manufacturing process, the article polymerized on the surface of the radiation-transparent substrate, based on the digital object (ELSEY further teaches generating the physical object (122) of the article on the surface of the radiation-transparent substrate (sheet (101)) [Fig. 4; Col. 9, lines 64-67]), the generating comprising directing irradiation through a first exposure image followed by irradiation through a second exposure image, wherein a portion of the integral adhesive formed from irradiation through the first exposure image is disposed between the major surface of the radiation-transparent substrate and a portion of the integral adhesive formed from irradiation through the second exposure image.
In the alternative, in the same field of endeavor, adhesives, WU teaches compositions that are energy curable fluids [Col. 2, lines 55-58]. WU also teaches due to the ability to build print thickness so easily, the compositions may also be used for three-dimensional printing in rapid prototyping applications or printing of pressure-sensitive adhesives and/or their radiation-curable precursors [Col. 4, lines 37-44]. WU further teaches the energy source used for achieving polymerization and/or crosslinking of the curable functionality is preferably actinic radiation [Col 16, lines 35-45]. WU teaches in order to promote adhesion both before and especially after radiation curing, fluid compositions of the present invention advantageously may incorporate radiation curable monomer(s) (“adhesion promoting component”) whose presence causes the uncured and/or cured material to have higher adhesion to the desired receiving substrate as compared to an otherwise identical formulation [Col. 18, lines 42-49]. Examiner is interpreting the compositions in WU as actinic radiation-polymerizable adhesive precursor composition. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the instant application to substitute the liquid in ELSEY for the composition in WU in order for tremendous control for building print thickness [Col. 4, lines 15-21].
ELSEY and WU are silent in regards to the generating comprising directing irradiation through a first exposure image followed by irradiation through a second exposure image, wherein a portion of the integral adhesive formed from irradiation through the first exposure image is disposed between the major surface of the actinic radiation-transparent substrate and a portion of the integral adhesive formed from irradiation through the second exposure image. In the same field of endeavor, exposure masks, JOYCE teaches each layer (106) of part (102) is KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007) ("The combination of familiar elements 
The combination of ELSEY, WU and JOYCE teaches substantially the same process steps and would be expected to produce substantially the same integral adhesive article absent evidence to the contrary on the substrate of ELSEY. Further, as the applicant gives no specific height difference, normal amounts of manufacturing variability would read upon the claimed limitation. 
Regarding the dependent claims:
Claim 7 of Application 15/635,237 adds the same limitation of claim 7 of Application 15/538,034.
Claim 8 of Application 15/635,237 adds the same limitation of claim 8 of Application 15/538,034.
Claim 9 of Application 15/635,237 adds the same limitation of claim 9 of Application 15/538,034.
This is a provisional nonstatutory double patenting rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529.  The examiner can normally be reached on MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JACOB T MINSKEY/Primary Examiner, Art Unit 1748